t c memo united_states tax_court california marine cleaning inc petitioner v commissioner of internal revenue respondent docket no filed date william p shannahan for petitioner christine v olsen for respondent memorandum opinion colvin judge this matter is before the court on petitioner’s motion for litigation and administrative costs under section and rule respondent concedes that petitioner substantially prevailed exhausted its administrative remedies meets the net_worth requirements and did not unreasonably protract the administrative or court proceedings sec_7430 and c a i and ii the remaining issues for decision are whether respondent’s position in the underlying proceeding was substantially justified we hold that it was not whether a special factor as defined in sec_7430 was present in this case which would justify an award of attorney's_fees higher than dollar_figure per hour we hold that no special factor was present section references are to the internal_revenue_code in effect for the years in issue references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3743 effective with respect to proceedings commenced after date sec_7430 was further amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1463 effective with respect to proceedings commenced after date the amendments to that section shifted to the commissioner the burden of proving that the position_of_the_united_states was substantially justified sec_7430 and changed the hourly rate for attorney's_fees to dollar_figure sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a petitioner filed its petition on date accordingly the amendments to sec_7430 apply here see 108_tc_430 rule references are to the tax_court rules_of_practice and procedure whether the number of hours billed by petitioner's counsel and accountant and petitioner's other litigation costs were reasonable we hold that they were to the extent set out below the parties submitted memoranda and affidavits supporting their positions we decide the motion on the basis of those memoranda and affidavits neither party requested a hearing we conclude that a hearing is not necessary to decide this motion rule a a petitioner background petitioner is a corporation the principal_place_of_business of which was in san diego california during the years in issue and when it filed its petition petitioner reports its income using the cash_method_of_accounting petitioner is in the business of cleaning military and civilian ships b petitioner's and tax returns petitioner timely filed u s corporate_income_tax returns forms for its tax years ending on date and on which it reported the following petitioner's and fiscal years ended on sept fy fy fy gross_receipts compensation of officers salaries and wages repairs rents taxes interest contributions depreciation pensions profit- sharing plans other deduction sec_1 unappropriated retained earnings dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner's other deductions included expenses for subcontractors materials_and_supplies equipment rental chemical analysis waste disposal trucks insurance travel office legal and accounting services permits telephone and utilities petitioner paid no dividends and had no inventory in fiscal years and c the audit and respondent's determination in respondent audited petitioner's and fiscal years fy the record does not indicate who respondent talked to or what documents respondent saw during the audit on date respondent notified petitioner pursuant to sec_534 that respondent intended to issue a notice_of_deficiency determining that petitioner is liable for the accumulated_earnings_tax under sec_531 for fy and petitioner had days to file a sec_534 statement sec_534 sec_1_534-2 income_tax regs on date respondent sent a notice_of_deficiency to petitioner in it respondent determined that petitioner had deficiencies in income_tax including accumulated_earnings_tax of dollar_figure for fy dollar_figure for fy and dollar_figure for fy respondent determined that petitioner had accumulated_taxable_income of dollar_figure in fy dollar_figure in fy and dollar_figure in fy respondent determined petitioner's accumulated earning sec_4 as of the close of the prior year as follows accrual basis dollar_figure dollar_figure dollar_figure accounts_receivable big_number big_number big_number tax_refund receivable big_number big_number accounts_payable big_number big_number big_number deferred taxes big_number big_number big_number income taxes payable big_number cash_basis big_number big_number big_number respondent computed petitioner's accumulated earnings credit5 in the notice_of_deficiency as follows a corporation's accumulated earnings are the earnings it accumulates rather than distributes see 393_us_297 the accumulated_earnings_credit is generally the amount of continued computation of accumulated_earnings_credit minimum credit less accumulated earnings as of close of prior year allowable minimum credit sec_535 current_earnings_and_profits retained for reasonable needs of business sec_535 less deduction for ltcg sec_535 allowable credit sec_535 dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- -0- -- -0- -- -- respondent's only explanation for determining that petitioner was liable for accumulated_earnings_tax was that petitioner was formed_or_availed_of for the purpose of its shareholders avoiding income_tax respondent did not state the basis for determining that petitioner had no reasonable needs to retain earnings for the years at issue the notice_of_deficiency contained no bardahl6 computation or other analysis of petitioner's need for working_capital respondent issued the notice_of_deficiency before continued the taxpayer's earnings_and_profits for the taxable_year that is retained for the reasonable_needs_of_the_business sec_535 the accumulated_earnings_credit is subtracted from the taxpayer's taxable_income in calculating accumulated_taxable_income sec_535 a bardahl computation is an estimate of a taxpayer's working_capital needs based on its business needs for one operating cycle bardahl manufacturing corp v commissioner tcmemo_1965_200 petitioner filed a sec_534 statement or requested an appeals_office conference d petitioner's sec_534 statement on date petitioner filed a timely sec_534 statement identifying the grounds on which it relied to establish that it did not unreasonably accumulate earnings petitioner asserted that it had grounds to accumulate earnings to provide a reserve for federal_income_tax and interest to provide working_capital to expand to additional port cities to replace equipment to provide loans to customers or suppliers to meet competition to provide insurance to provide a litigation reserve to prepare for unsettled business conditions to make pension and profit sharing plan contributions and to respond to the possible loss of its principal customer the u s navy petitioner filed its petition in this case on date on date this case was calendared for trial at the date session of this court at san diego california on date respondent filed a motion for a ruling that petitioner's sec_534 statement was insufficient to shift the burden_of_proof to respondent on date we held that petitioner's sec_534 statement did not contain enough facts to shift the burden_of_proof to respondent e postpetition conferences petitioner's case was assigned to an appeals officer sometime after petitioner filed its petition respondent's revenue_agent bruce zaer zaer met with petitioner's counsel on may and date to discuss petitioner's case at the july meeting petitioner's counsel told zaer that petitioner had erroneously reported earnings_and_profits on an accrual basis rather than on a cash_basis on its tax_return as a result of the error petitioner erroneously included accounts_receivable of about dollar_figure in accumulated earnings petitioner reported on its return that its accumulated earnings were dollar_figure while in fact they were only about dollar_figure around date petitioner's accountant prepared a corrected analysis of petitioner's accumulated_taxable_income for fy to he concluded that petitioner had accumulated_taxable_income of dollar_figure for fy dollar_figure for fy and dollar_figure for fy respondent's appeals officer reviewed the accountant's analysis and agreed with it on date respondent conceded the accumulated_earnings_tax issue f settlement of the case at the calendar call on date the parties announced that they had reached a basis of settlement the in his corrected analysis petitioner's accountant concluded that petitioner's accumulated earnings for fiscal_year were about dollar_figure parties stipulated that petitioner had deficiencies in income_tax of dollar_figure for fy dollar_figure for fy and dollar_figure for fy that petitioner is not liable for accumulated_earnings_tax for those years and that petitioner is not liable for additions to tax for those years g petitioner's litigation costs petitioner filed a motion for an award of litigation and administrative costs on date petitioner incurred attorney's_fees and other costs for services performed in this matter from date to date as follows date of services fee attorney hours costs june june 28-july july 20-aug aug nov dec dollar_figure big_number big_number big_number big_number jan jan apr big_number apr 28-may big_number may 27-june big_number june 26-july july 30-aug aug 26-sept big_number big_number sept 29-oct nov big_number nov 26-dec big_number total -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- -- -- -- -- dollar_figure date of services fee accountant hours date- date dollar_figure discussion a motion for litigation and administrative costs introduction generally a taxpayer who has substantially prevailed in a tax_court proceeding may be awarded reasonable administrative and litigation costs sec_7430 c to be entitled to an award the taxpayer must exhaust administrative remedies sec_7430 respondent concedes that petitioner meets this requirement substantially prevail with respect to the amount in controversy sec_7430 respondent concedes that petitioner meets this requirement be an individual whose net_worth did not exceed dollar_figure million or an owner of an unincorporated business or any partnership corporation etc the net_worth of which did not exceed dollar_figure million when the petition was filed sec_7430 u s c sec d b respondent concedes that petitioner meets this requirement this requirement does not apply to an award for reasonable_administrative_costs sec_7430 show that the taxpayer did not unreasonably protract the proceedings sec_7430 respondent concedes that petitioner meets this requirement establish that the amounts of costs and attorney's_fees claimed by the taxpayer are reasonable sec_7430 c and respondent disputes the number of hours of legal services claimed by petitioner petitioner also claimed that it was entitled to more than dollar_figure per hour adjusted for inflation respondent disputes that contention for proceedings beginning after date the taxpayer is not entitled to an award for reasonable administrative and litigation costs if the commissioner shows that the position_of_the_united_states in the action was substantially justified sec_7430 respondent bears the burden of proving that respondent's position was substantially justified id respondent contends that respondent has made this showing b position_of_the_united_states and substantially justified standard position_of_the_united_states the commissioner takes a position in an administrative_proceeding as of the earlier of the date the taxpayer receives an internal_revenue_service irs appeals decision or the commissioner sends the notice_of_deficiency sec_7430 respondent's position in the administrative_proceeding was established on date when the notice_of_deficiency was sent the position taken by the united_states for purposes of an award of litigation costs is the position_of_the_united_states in a judicial proceeding sec_7430 respondent took a position in the judicial proceeding in this case on date when respondent's answer was filed see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 substantially justified standard the parties dispute whether respondent's position in the administrative and judicial proceedings was substantially justified the commissioner's position is substantially justified if that position could satisfy a reasonable person 487_us_552 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 106_tc_76 100_tc_457 affd on this issue revd in part and remanded on other issues 43_f3d_172 5th cir to be substantially justified the commissioner's position must have a reasonable basis in both law and fact pierce v underwood supra 748_f2d_1011 5th cir powers v commissioner supra for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite powers v commissioner supra pincite the fact that the commissioner eventually loses or concedes a case does not establish that a taxpayer is entitled to an award of reasonable litigation and administrative costs 991_f2d_359 7th cir 975_f2d_1150 5th cir 92_tc_760 however it is a factor to be considered 931_f2d_1044 5th cir powers v commissioner supra pincite c whether respondent's position in the notice_of_deficiency was substantially justified background--accumulated earnings tax a taxpayer is liable for accumulated_earnings_tax if it is formed_or_availed_of to avoid income_tax for its shareholders by permitting earnings_and_profits to accumulate instead of being divided or distributed sec_532 90_tc_1 however the accumulated_earnings_tax does not apply if a corporation lacks the proscribed purpose 101_tc_397 28_tc_153 affd 251_f2d_278 7th cir basis in fact a whether facts known by respondent provide a basis in fact respondent argues that respondent's position was substantially justified on the basis of the following information which respondent knew or reasonably believed when respondent sent the notice_of_deficiency a petitioner was in the business of cleaning ships b petitioner was a cash_basis taxpayer c petitioner reported unappropriated retained earnings_of dollar_figure for fy dollar_figure for fy and dollar_figure for fy d petitioner reported gross_receipts or sales of dollar_figure for fy dollar_figure for fy and dollar_figure for fy e petitioner reported total deductions of dollar_figure for fy dollar_figure for fy and dollar_figure for fy f petitioner paid no dividends in fy and and g petitioner had no inventory in fy and these facts do not provide a basis in fact for respondent’s position that petitioner intended to avoid tax for its shareholders sec_1_533-1 income_tax regs lists factors to be considered in deciding whether a corporation intended to avoid income_tax of its shareholders including dealings between the corporation and its shareholders for the personal benefit of the shareholders for example personal loans corporate investment of undistributed assets in unrelated businesses or investments and the corporation's dividend history respondent has not shown that respondent had any reason to believe that there were dealings between petitioner and its shareholders for their personal benefit or that petitioner had invested in unrelated businesses respondent knew that petitioner did not pay dividends in the years in issue but cites no authority that the absence of dividends in isolation triggers liability for accumulated_earnings_tax the record does not show what respondent did or learned about petitioner during the audit of this case petitioner's returns suggest that petitioner had a significant ongoing business petitioner's returns do not provide a basis in fact for respondent's position that petitioner was formed_or_availed_of for the proscribed purpose respondent does not claim to have had any information about the merits of the case other than petitioner's returns before adopting the position at issue here see powers v commissioner supra pincite it has been held that the government does not have a reasonable basis in both fact and law if it does not diligently investigate a case 797_f2d_1454 8th cir award for litigation costs granted where commissioner did not diligently investigate which of several persons was liable for tax of an employer under sec_6672 powers v commissioner supra pincite respondent lacked a basis in fact for determining that petitioner was liable for the accumulated_earnings_tax because respondent apparently had no facts about petitioner's business plans and did not show whether the case was diligently investigated b petitioner's error in reporting accounts_receivable petitioner erroneously included accounts_receivable of dollar_figure in accumulated earnings on its tax_return for respondent contends that petitioner's error led respondent to determine that petitioner was liable for the accumulated_earnings_tax respondent contends that if petitioner had reviewed its books_and_records earlier it might have been possible to avoid the determination or resolve the issue earlier we disagree respondent did not explain why the determination that petitioner was liable for accumulated_earnings_tax was substantially justified eg that petitioner accumulated income with the purpose of avoiding shareholder taxes even if petitioner had retained earnings_of dollar_figure in fy dollar_figure in fy and dollar_figure in fy c whether events occurring after respondent took the position provide a basis in fact for respondent's position respondent argues that respondent's position is substantially justified because of events occurring after that position was taken that is after the notice_of_deficiency was issued for example respondent argues that respondent was substantially justified because respondent promptly settled the accumulated_earnings_tax issue soon after petitioner told respondent about petitioner's error and respondent's position had a basis in fact because petitioner's sec_534 statement was insufficient to shift the burden_of_proof to respondent we disagree respondent must have a basis in fact when respondent issues the notice_of_deficiency powers v commissioner t c pincite kingston v commissioner tcmemo_1998_119 grimland v commissioner tcmemo_1993_ see pierce v underwood u s pincite we do not consider events occurring after respondent's position was adopted such as respondent's prompt concession or petitioner's failure to allege specific facts in its sec_534 statement in deciding whether that position was substantially justified powers v commissioner supra pincite conclusion respondent has not shown that respondent had a basis in fact for the position that petitioner unreasonably accumulated earnings for fy and when respondent sent the notice_of_deficiency or filed the answer the substantially justified standard requires that the government's position have a reasonable basis in both law and fact pierce v underwood supra pincite we need not decide whether respondent had a basis in law because respondent did not have a basis in fact thus we hold that respondent's position was not substantially justified when respondent sent the notice_of_deficiency and filed the answer and that petitioner is entitled to an award under sec_7430 for its reasonable administrative and litigation costs d reasonable administrative and litigation costs petitioner seeks an award for its attorney's_fees of dollar_figure miscellaneous costs of dollar_figure and accountant's_fees of dollar_figure we must decide whether the number of hours billed the rate at which those hours were billed and the miscellaneous costs are reasonable as claimed by petitioner applicable hourly rate for attorney's_fees petitioner's attorney william shannahan shannahan billed at an hourly rate of dollar_figure for his work in this case respondent objects to our basing an award for litigation costs on shannahan's rate to the extent it exceeds dollar_figure sec_7430 limits the hourly rate for attorney's_fees to dollar_figure increased by the cost of living and other special factors the cost of living increase is rounded to the nearest multiple of dollar_figure sec_7430 the allowable fee for services dollar_figure indexed from to is dollar_figure human v commissioner tcmemo_1998_65 thus shannahan's allowable fee for is dollar_figure whether a special factor is present we next decide whether a special factor is present that justifies an award of attorney's_fees at a rate higher than dollar_figure per hour sec_7430 petitioner contends that the issues involved in this case were very complex and that petitioner's counsel's expertise warrants an award of fees at a rate higher than dollar_figure we disagree the prevailing hourly rate in an area and the fact that no attorney would have performed the work for dollar_figure an hour are not special factors under sec_7430 109_tc_227 93_tc_256 affd in part revd in part and remanded on other issues 936_f2d_736 2d cir see 487_us_552 tax expertise of a taxpayer’s lawyer alone is not a special factor under sec_7430 cassuto v commissioner f 2d pincite see 919_f2d_1044 5th cir cozean v commissioner supra pincite we conclude that petitioner has not shown that any special factor is present which warrants an increase in the dollar_figure maximum hourly rate amounts of reasonable administrative and litigation costs we next decide whether the amounts of petitioner's administrative and litigation costs were reasonable reasonable costs include a administrative fees or similar charges imposed by the irs b reasonable expenses of expert witnesses c reasonable costs of studies analyses engineering reports tests or projects that are necessary to prepare the taxpayer's case and d reasonable fees paid_or_incurred for the services of attorneys sec_7430 and petitioner bears the burden of proving that these costs are reasonable rule e a attorney's_fees petitioner seeks attorney's_fees based on hours billed by its counsel respondent argues that petitioner's counsel's invoices do not show the number of hours he spent for each activity he performed for petitioner and that they contain billings for some services that do not relate to petitioner petitioner submitted a revised affidavit from shannahan in an attempt to show the number of hours he spent working on this case we agree with respondent in part shannahan billed hours to prepare the tax_court petition for petitioner's shareholder to prepare s_corporation elections to write letters to the california franchise tax board and to finalize a will that work was not related to this case we do not award fees for these hours bode v united_states supra pincite8 shannahan billed hours for services related to this case we find this to be reasonable thus we award petitioner attorney's_fees of dollar_figure hours at dollar_figure per hour b accountant's_fees petitioner's accountant billed hours at dollar_figure per hour to analyze accounts_receivable earnings_and_profits accumulated earnings petitioner’s bardahl computation petitioner's cash deposit journal relating to dividends and rent expenses and to meet and correspond with petitioner and petitioner's counsel respondent contends that some of the accountant's activities are unrelated to petitioner's accumulated_earnings_tax issue we agree with respondent in part petitioner's accountant billed hours to analyze rent expenses and to return minutes book to attorney these services were apparently not related to this case we do not award fees for these hours bode v united_states supra pincite8 petitioner's accountant billed hours for services related to this case we find this to be reasonable we award petitioner accountant's_fees of dollar_figure hours at dollar_figure per hour petitioner also seeks reimbursement of dollar_figure for other costs dollar_figure for the filing fee and dollar_figure for registered mail and postage respondent does not contend that these costs were unreasonable we treat this as respondent's concession that these costs were reasonable thus we award petitioner attorney's_fees in the amount of dollar_figure accountant's_fees of dollar_figure and costs in the amount of dollar_figure an appropriate order will be issued and decision will be entered
